Citation Nr: 1507698	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-03 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with hypertension and renal insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from August 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's disability.  (The Veteran initially requested a hearing before a Veterans Law Judge; however, he withdrew his request for a hearing in an April 2014 correspondence.)  

The Veteran's last VA examination of his diabetes was in December 2013.  That examination appears to be somewhat cursory in nature, without any discussion by the examiner of the Veteran's alleged restriction of activities, noting only that "no response was provided."  There was also no discussion by the examiner of Dr. R.L.D.'s February 2013 letter.  Other complications of the Veteran's diabetes were not discussed, and it appears curious that the RO has granted service connection for renal insufficiency and the examiner indicated that there was no nephropathy due to diabetes.  (In his July 2014 claim, the Veteran indicated that he suffers from glaucoma and cataracts, as well as lower extremity neuropathy as a result of his diabetes.)  The Board therefore finds that for these reasons the examination is inadequate.

In light of the Veteran's averments, particularly of additional complications of his diabetes that have yet to be addressed in any examination, and the inadequacy of the December 2013 examination as noted above, the Board finds that a remand is therefore necessary in order to obtain another VA examination to adequately assess the current severity of that disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Camp Hill VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his diabetes, hypertension, or renal insufficiency, which is not already of record, to include any treatment by Dr. R.L.D.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his diabetes mellitus and associated complications, including the service-connected hypertension and renal insufficiency.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims folder and examination of the Veteran, the VA examiner is asked to describe the symptomatology and complications associated with diabetes mellitus, to include any peripheral neuropathy of his lower extremities, and glaucoma and/or cataracts.  

The VA examiner is specifically asked to state whether the Veteran: 

(a) Is restricted in his activities due to his diabetes, and if so whether such restrictions include avoidance of strenuous occupational and recreational activities; 
(b) Uses insulin or not, and if so, how many daily injections are required; 
(c) Has progressive loss of weight or strength due to diabetes; 
(d) Has a restricted diet; and,
(e) Has had any episodes of ketoacidosis or hypoglycemic reactions which necessitated either (1) hospitalization, and if so, how many hospitalizations per year such episodes required; or, (2) regular treatment by a diabetic care provider and if so, the frequency of such treatment that was necessary.

With regard to the Veteran's allegations of peripheral neuropathy of the lower extremities, the VA examiner should perform all necessary neurological examinations.  If any peripheral neuropathy of his upper and/or lower extremities is found beyond the neuropathy of the left radial nerve for which he is already service connected, the examiner should evaluate the severity of that condition.  If the examiner cannot diagnose any peripheral neuropathy disorder, such should be explicitly noted in the examination report.  If diagnosed, however, the examiner should opine whether such is a complication associated with the Veteran's diabetes and its associated complications.

An examiner should additionally be asked to perform the appropriate eye examinations to address any glaucoma and cataracts.  If diagnosed, the examiner should opine whether such disorders are complications and/or associated with the Veteran's diabetes.

The examiner is asked to further state and evaluate any other complication of the Veteran's diabetes which is not currently separately evaluated.  Findings necessary to rate any hypertension should be made.  Additionally, the record should be reviewed specifically with a view toward determining whether the Veteran indeed experiences any renal insufficiency due to diabetes.  All symptoms caused by such insufficiency should be detailed.

4.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claim for increased evaluation for diabetes mellitus with hypertension and renal insufficiency.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

